SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

864
CAF 10-01831
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF DENISE M. CANFIELD,
PETITIONER-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

CHRISTOPHER V. CANFIELD, RESPONDENT-RESPONDENT.
-----------------------------------------------
JOSEPH S. DRESSNER, ATTORNEY FOR THE CHILD
NATHANIEL C., APPELLANT;

LESLIE A. ROFF, ATTORNEY FOR THE CHILD
JENNIFER C., RESPONDENT.


JOSEPH S. DRESSNER, ATTORNEY FOR THE CHILD, CANANDAIGUA, APPELLANT PRO
SE.

KATHLEEN P. REARDON, ROCHESTER, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Yates County (W.
Patrick Falvey, J.), entered April 30, 2010 in a proceeding pursuant
to Family Court Act article 6. The order, inter alia, granted
petitioner sole custody of the parties’ children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: The Attorney for the Child representing the parties’
son appeals from an order that, inter alia, granted the petition of
the mother seeking sole custody of the parties’ children and denied
the cross petition of the father seeking sole custody of only the
parties’ son. Contrary to the contention of the Attorney for the
Child, Family Court properly awarded sole custody of the parties’ son
to the mother. The court’s determination, based upon its assessment
of the character and credibility of the witnesses, is entitled to
great weight (see Matter of Green v Bontzolakes, 83 AD3d 1401, lv
denied 17 NY3d 703; Matter of Chappell v Dibble, 82 AD3d 1669). “We
will not disturb that determination inasmuch as the record establishes
that it is the product of ‘careful weighing of [the] appropriate
factors’ . . ., and it has a sound and substantial basis in the
record” (Matter of McLeod v McLeod, 59 AD3d 1011, 1011; see Chappell,
82 AD3d 1669).

Entered:    September 30, 2011                    Patricia L. Morgan
                                                  Clerk of the Court